DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/04/21, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Cargill et al. (US 5,609,826) have been fully considered and are persuasive. Applicant has amended claim 1 to recite “an aliquoting element removable mounted on and in said sampling container, said aliquoting element comprising a structural element from which one or more aliquoting chambers extend” and then argued that this feature is not taught or suggested by the prior art Cargill.  See page 6 of Applicant’s Remarks and the Interview Summary mailed 12/31/20. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-13 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schryver (US 2013/0052730) in view of Hastings et al. (US 2007/0082390). 
Regarding claims 1, 7, 22 and 24 – Schryver teaches a system and method for cryogenic preservation of cells.  The system is best shown in Figures 1-2 and described in Paragraphs 0017-0024. As shown in the Figures, Schryver teaches a top cover (cover 120/260) and a bottom cover (base Schryver does not teach an aliquoting element removably mounted on and in said sampling container, said aliquoting element comprising a structural element from which one or more aliquoting chambers extend.  
Hastings teaches a scaffold handling system.  The system is best shown in the Figures and described in Paragraphs 0016-0029. As shown in the Figures, Hastings teaches an aliquoting member (carrier 5) that is removably mounted on a microplate and includes a plurality of wells (10) extending therefrom.  The aliquoting member (well 10) is used to contain a scaffold (20) for growing cells on the scaffold while held in the well of the microplate. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the scaffold carrier cartridge from Hastings with the device of Schryver.  One of ordinary skill in the art would add the scaffold carrier cartridge to Schryver in order to provide a scaffold for cell growth as taught by Hastings.
Regarding claims 2, 19 and 25 – The Examiner considers the top opening of the wells of Hastings to be an “ejector opening” and considers each adapter (70) to be an “ejector wand” as recited in the claim. 
Regarding claim 3 – The Examiner considers the screen (50/50A) shown in Figures 6 and 6A of Hastings to meet the limitation of the “one or more vent openings”. See Paragraph 0022.
Regarding claim 4 – Figures 2-4A of Hastings show wells having a circular circumference. 
Regarding claim 5 – The Examiner considers the ledge (41) of the well (10) of Hastings to meet the limitation of the recessed structure of the aliquoting chamber.
Regarding claim 6 – Hastings teaches a tapered shape for the well (10) in Paragraphs 0020-0021 and the Figures.  The Examiner considers a tapered well to be wedge shaped. 
Regarding claim 10 – Figures 1 and 2 of Schryver shows a sample chamber (microplate 160/240) having a plurality of wells that extend through a portion of the microplate. 
Regarding claim 11 – Schryver teaches a flat bottom layer that does not have the extrusions that fit into the sample openings.  The Examiner takes the position that the difference between the bottom layer of the prior art and the bottom layer of the claims is one of shape and that the instant device would not perform the function of supporting or heating the sample container (well of Schryver) differently than the prior art device from Schryver. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claims 12 and 18 – Schryver teaches at least two different types of material in making their device in Paragraphs 0018-0019. 
Regarding claim 13 – Schryver teaches a mechanical freezer device and thermocouples in Paragraphs 0019-0021.
Regarding claims 15 and 16 – Schryver teaches a method of using their device in Paragraphs 0018-0023 that includes the steps of providing the device, adding a biological sample into the wells and then freezing the container.  The Examiner submits it would have been obvious to provide and remove the aliquoting element (carrier 5) from Hastings as part of the assembly and disassembly of the combined device Schryver and Hastings. 
Regarding claim 17 – Hastings teaches a tapered shape for the well (10) in Paragraphs 0020-0021 and the Figures.  The Examiner considers a tapered well to be concave shaped.
Regarding claims 20 and 21 – The Examiner submits claims 20 and 21 recites an intended use of the device and that the aliquoting chambers (wells 10) are capable of holding multiple smaller parts of material. 
Regarding claim 22 – Hastings teaches an array of aliquoting chambers (wells 10) in the Figures and in Paragraph 0023. 
Regarding claim 23 – The Examiner submits claims 23 recites an intended use of the device therefore the biological sample has not been given patentable weight. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schryver (US 2013/0052730) in view of Hastings et al. (US 2007/0082390), and further in view of DeWitt et al. (US 5,582,801).  Schryver and Hastings, as combined in Paragraphs 7-13 above, teach every element of claims 8 and 9 except for the interlocking features for connecting the elements of the device. As shown Figures 1-5, Dewitt teaches a container (apparatus 10) comprising a top cover (manifold 20) and bottom cover (reservoir block 15) connected to each over via a sampling element (holder block 18); a sampling container having a sample chamber (wells 16); and an aliquoting element having an aliquoting chamber (circular reaction tubes 11). DeWitt further teaches interlocking features (spring clips 35 and 36) for removably connecting the top cover (manifold 20) and bottom cover (reservoir block 15) to the sampling element (holder block 18) in Figures 2-4 and column 9, line 60 - column 10, line 14. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the interlocking features from DeWitt with the combined teachings of Shryver and Hastings.  One of ordinary skill in the art would add the interlocking features for releasably fastening the elements together as taught by DeWitt. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 7, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798